Citation Nr: 0313518	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than July 16, 
1996 for an increased rating for the right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1991.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon in 
September 1996.

The veteran provided testimony before the undersigned 
Veterans Law Judge in June 2002, a transcript of which is of 
record.

In August 2002, the Board denied entitlement to a temporary 
total evaluation for convalescence for a right knee 
disability prior to December 16, 1996, pursuant to 38 C.F.R. 
§ 4.30.

In August 2002, the Board also undertook additional 
development on the veteran's other pending appellate claims, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  

Specifically, the Board returned the file for VARO 
acquisition of additional VA medical records from stated 
facilities, and referral to a VA medical facility where a VA 
examination was to be scheduled and certain questions were to 
be addressed by the examiners to include opinions with regard 
to the status of the veteran's current right knee impairment, 
and the likelihood of a relationship between his service-
connected disability and any current right knee arthritis.  

The Board provided notice to the veteran and his 
representative of that development, in correspondence dated 
November 4, 2002, as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 20.903.)  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the Board's development action, additional 
data are now in the file.  After development was completed, 
in correspondence dated March 26, 2003, the veteran was 
informed that new evidence had been received which the Board 
intended to use in deciding his appeal.  He was invited to 
submit additional evidence or argument, and/or tell the Board 
to proceed with his appeal, and asked to respond within 60 
days.  No response has since been received from the veteran 
or his representative.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

3.  After review of the results of the 
requested development by the Board which 
is now part of the claims file, the RO 
should fully re-address the issues of 
entitlement to an increased evaluation 
for a right knee disorder, currently 
evaluated as 30 percent disabling; and 
entitlement to an effective date earlier 
than July 16, 1996 for an increased 
rating for the right knee disorder.  

If the benefits requested on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the claims 
currently on appeal.  

A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the veteran until he is 
notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


